ORDER
This matter having been duly presented to the Court, it is ORDERED that the motion for leave to file a motion for reconsideration as within time (M-1476) is granted; and it is
ORDERED that the motion for reconsideration of the petition for certification (M-1477) is granted, and the matter shall proceed as an appeal, and the parties shall submit within 14 days of the filed date of this Order eight additional copies of their papers filed on the petition for certification (C-984-09), and eight copies of their Appellate Division briefs and appendices, and no further briefing shall be permitted without leave of Court.
WITNESS, the Honorable Stuart Rabner, Chief Justice, at Trenton, this 14th day of June, 2011.